Order consolidating actions and removing action and transferring papers from Westchester County to New York County, unanimously reversed, with $20 costs and disbursements to the appellant and the motion denied. The pleadings in these actions do not show such similarity as would merit consolidation. Moreover, it was premature to direct consolidation on the basis of defenses that were the subject of an undetermined motion to strike for insufficiency. Order granting stay unanimously reversed and the motion denied. Concur — Breitel, J. P,, Botein, Rabin, Valente and McNally, JJ.